Title: Pennsylvania Assembly: Proposed Reply to the Governor, 25 November 1755
From: Pennsylvania Assembly
To: 


After agreeing to the Committee Report immediately above in lieu of making a direct answer to Governor Morris’ message of November 22, the Assembly resolved that the reply which the same committee had drafted “be at present laid aside.” Thus, the reply was not sent to the governor, entered in the Assembly minutes in the usual place, or published in the Pennsylvania Gazette, but it was printed as an appendix to the votes and proceedings of the Assembly for the session ending on December 3. No doubt the Assembly was unwilling for such a masterpiece of invective to be withheld completely from the public eye in the midst of its bitter struggle with the governor.
 
May it please the Governor,
[November 25, 1755]
If, after the Experience we have had of our Governor, we could be astonished at any Thing that comes from him, we should be so at his Message of the 22d Instant, in which, without the least Remorse or Shame, he sums up and renews all his former groundless Charges and Calumnies against the good People of this Province, and their Representatives in Assembly, though they have been so repeatedly, fully, and publickly refuted.
They have been so fully refuted, that we think it now needless to do more than refer to our former Answers of May 17, August 8, August 19, September 29, &c. &c. and relying on the Justice of our Cause, and the Discernment of those who are to judge of it, shall not waste Time in repeating here those Answers.
What the Governor tells us of its being the established Mode for the Crown either to approve or reject the whole of any Act; and of the Risk of losing so important an Act on Account of the Clause relating to the Taxation of the Proprietaries, appears to us mere Sophistry and Amusement. The Clause is a conditional or alternative Clause, common in Acts; and whether the Proprietary Estate be taxed or exempted, it will truly be, as we have said, in Pursuance of the Act, and by Virtue of the Act itself. In the very same Bill is another Clause of the same alternative Kind, to which the Governor himself makes no Objection: It is provided, that in case the four Years Tax falls short of sinking the Sixty Thousand Pounds, an additional Tax shall be laid on the People to make good the Deficiency; and if the Money raised exceeds that Sum, the Overplus shall be disposed by a future Act. The Governor may as well tell us, that “one Part of this Clause cannot be approved without rejecting the other; for that the People are to suffer an additional Tax if the four yearly Taxes are not sufficient; but if sufficient, then they are to be exempted from any such additional Tax; if they must pay the additional Tax, the Exemption is rejected; and if they are exempted, the Obligation to pay the additional Tax is rejected; and therefore, to prevent this Perplexity, we should divide this Clause likewise into two separate Bills.” What Difference there is in the Nature of these Clauses, or in the Form, we cannot conceive, excepting that in one the Proprietary is named, and in the other the People: In one the Exemption, if any, is to be declared by the Crown; in the other, it arises from the Sufficiency of the four Years Tax. So that notwithstanding all the Dust the Governor attempts to raise, it still appears clear to us, that the Bill we proposed is entirely free of the Objections he makes to it, and the Mode of submitting to His Majesty’s Determination more proper than that he proposes, and as safe for the rest of the Bill, as well as for the pretended Rights of the Proprietary; that his Commission has no such Prohibition in it as he affects to find there; and that we cannot admit of Amendments to a Money Bill like this; Amendments not founded in Reason, Justice or Equity, but in the arbitrary Pleasure of a Governor, without betraying the Trust reposed in us by our Constituents, and giving up their just Rights as freeborn Subjects of England.
The Governor is pleased to tell us, “The Constitution of this Province is founded on certain Royal and Proprietary Charters.” It is true, and one of those Charters expresly says, “That the Assemblies of this Province shall have Power to chuse a Speaker, and other their Officers; and shall be judges of the Qualifications and Elections of their own Members; sit upon their own Adjournments; appoint Committees; prepare Bills, in order to pass into Laws; impeach Criminals, and redress Grievances; and shall have ALL OTHER Powers and Privileges of an Assembly, according to the Rights of the Freeborn Subjects of England, and as is usual in ANY of the King’s Plantations in America.” These very Words are also to be found in a Law of the Province, enacted in the Fourth of Queen Anne, and to this Day in Force. That the “Freeborn Subjects of England” have a Right to grant Money by their Representatives in Parliament, in Bills that shall suffer no Amendment, the Governor does not deny; nor that it is usual in any of the King’s Plantations in America: If therefore the Freeborn Subjects of England have this Right, we have it by our Charter, and our Laws. And if we had it not by our Charter and Laws, we should nevertheless have it; for the Freeborn Subjects of England do not lose their essential Rights by removing into the King’s Plantations, extending the British Dominions at the Hazard of their Lives and Fortunes, and encreasing the Power, Wealth and Commerce of their Mother Country; they have, on the contrary, particular Privileges justly granted and added to their native Rights, for their Encouragement in so useful and meritorious an Undertaking.
In the Governor’s Message of August 12, to the late Assembly, he himself says, that by the Royal Charter, the Powers of an Assembly were to be consonant to the Laws and Constitution of England, and would have them confined to that; but now he tells us, that our Constitution is no way similar to that of England. We think, however, that it will appear by the exprest as well as imply’d Powers of an Assembly in the above Extract from our Charter and Laws, that our House of Representatives is far from being no way similar to a British House of Commons in its Form and Constitution, whatever it may be in the Knowledge, Abilities and Dignity of its Members. In one Thing, indeed, it is our Misfortune, that our Constitution differs from that of England. The King has a natural Connection with His Subjects. The Crown descends to His Posterity; and the more his People prosper and flourish, the greater is the Power, Wealth, Strength and Security of his Family and Descendants. But Plantation Governors are frequently transient Persons, of broken Fortunes, greedy of Money, without any Regard to the People, or natural Concern for their Interests, often their Enemies, and endeavouring not only to oppress but defame them, and render them obnoxious to their Sovereign, and odious to their Fellow Subjects. Our present Governor not only denies us the Privileges of an English Constitution, but would, as far as in his Power, introduce a French one, by reducing our Assemblies to the Insignificance of their Parliaments, incapable of making Laws, but by Direction, or of qualifying their own Gifts and Grants, and only allowed to register his Edicts. He would even introduce a worse; he requires us to defend our Country, but will not permit us to raise the Means, unless we will give up some of those Liberties that make the Country worth defending; this is demanding Brick without Straw, and is so far similar to the Egyptian Constitution. He has got us indeed into similar Circumstances with the poor Egyptians, and takes the same Advantage of our Distress; for as they were to perish by Famine, so he tells us we must by the Sword, unless we will become Servants to our Pharaoh, and make him an absolute Lord, as he is pleased to stile himself absolute Proprietary.
We agree with the Governor, that the being born or bred in any Country, does not necessarily secure the Affections or Esteem of the People of that Country to the Person, nor the Affection of the Person to the Country. The Governor himself may be an Instance of both Cases. He was born, it is true, in a neighbouring Province; but, it is said, he has never shewn more Love for his own Country than he has for ours; and that the People there place him very little higher in their Esteem than we do. We think the Governor can make no Comparison of himself with his immediate Predecessor that will not be to his own Disadvantage. Whatever Differences our Assemblies had with that Gentleman, they were small compared with those that now subsist, and he conducted them with a Degree of Tenderness for his Country. But how much soever the People were at that Time dissatisfied with some Particulars in his Administration, we acknowledge that our present Governor has given us abundant Reason to regret the Change.
“Upon the Whole (the Governor is pleased to say) it appears clear to me, that you never intended any of your Bills should pass for raising Money to defend the Province;” and this, he adds, “seems now to be placed beyond Dispute, since those People, under whose Influence you are chiefly known to be, are said to have declared publickly to you, that they would sooner suffer than pay towards such Purposes.” Not to mention the unfairness of ascribing to a whole People the Indiscretion of a Petition from a very few Persons, the Governor himself must own, that we are not under the Influence he supposes, when we assure him, as we can truly, that there were several more Votes for the Measure opposed by that Petition after receiving it than before. But however inconsistently the Governor can charge us with taking Advantage of the People’s (that is our own) Distress, to arrogate Powers which we ought not to have; and however uncharitably he may judge of our Intentions, we can with humble Confidence appeal to a more upright and more discerning Judge, the Searcher of all Hearts, that our Intentions corresponded perfectly with our Actions, and that we sincerely desired, and intended, to give the Money we offered.
What those “many other Ways of granting Money” are, “to which the Governor has no Objection,” we must own ourselves totally ignorant; as well as what the other Bill may be “that he shall think consistent with his Duty to pass.” He thinks it inconsistent with his Duty to pass any Bill contrary to his Instructions from the Proprietary, and those (like the Instructions of the President and Council of the North, mentioned by Lord Coke, IVth Inst. p. 246) are to us impenetrable Secrets. That great Lawyer’s Remark on Governing by such Instructions, is truly just, viz. Misera est Servitus, ubi Jus est vagum aut incognitum. Wretched is the Slavery, where Law is either uncertain or unknown. It is vain for us therefore to look out for other Ways of raising Money, or to form other Bills: Here we must rest till His Majesty shall graciously please to relieve us; since with the Governor we can no otherwise hope to end our unhappy Disputes, than by submitting to one Part or the other of the miserable Alternative he mentions, either not to have “a Privilege worth disputing about, or be deprived of a Country to dispute it in.”
